SLOAN, S. J.
The court below, in this mental commitment hearing, took judicial notice of the record of a prior commitment proceeding concerning David Hynes. State v. O’Neill, 274 Or 59, 545 P2d 97 (1976), held that judicial notice of prior court files was improper. The state, however, argues that O’Neill is inapplicable where the judicial notice is taken in the dispositional "phase” of a commitment hearing rather than in the adjudicative phase of the hearing. We must disagree. Whether or not ORS ch 426 now provides for a separate dispositional "phase” of the commitment process, we read State v. O’Neill, supra, as precluding taking judicial notice of prior court files in any event.
Reversed and remanded.